Citation Nr: 0418284	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  03-14 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES


1.  Entitlement to a temporary total disability rating 
following surgery on January 16, 2002, based on convalescence 
pursuant to 38 C.F.R. § 4.30, beyond April 30, 2002.

2.  Entitlement to service connection for arthritis of the 
hands and elbows.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
arthritis of the wrists.

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
arthritis of the arms.

5.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
arthritis of the hips.

6.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
arthritis of the feet.

7.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
arthritis of the left great toe.

8.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
carpal tunnel syndrome.

9.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
renal cysts.

10.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
heart disability to include hypertension.

11.  Entitlement to service connection for arthritis of the 
left great toe.

12.  Entitlement to an increased rating for limitation of 
motion of the cervical spine, currently rated as 30 percent 
disabling.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from November 1957 to October 
1984.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that the RO appeared to reopen some of the 
service connection claims.  The issue of whether new and 
material evidence has been received to reopen a previously 
disallowed claim is a material issue.  Before the Board may 
reopen such a claim, there must be a finding that new and 
material evidence has been presented.  See 38 U.S.C.A. § 
5108; Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

This appeal is REMANDED in part to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  In correspondence received in June 2003, the veteran 
withdrew from appellate status the issue of entitlement to a 
temporary total disability rating following surgery on 
January 16, 2002, based on convalescence pursuant to 38 
C.F.R. § 4.30, beyond April 30, 2002.

2.  In an April 1985 rating decision, service connection was 
granted for generalized arthritis.  

3.  In a June 1997 rating decision, service connection was 
denied for traumatic arthritis of the hands, wrists, arms, 
hips; and elbows.

4.  The veteran's claim of service connection for 
osteoarthritis of the hands and elbows is a new claim.  The 
veteran's osteoarthritis of the hands and elbows is a 
manifestation of a service-connected disease process.  

5.  Evidence submitted since the June 1997 decision which 
denied service connection for traumatic arthritis of the 
wrists is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

6.  Evidence submitted since the June 1997 decision which 
denied service connection for traumatic arthritis of the arms 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.

7.  Evidence submitted since the June 1997 decision which 
denied service connection for traumatic arthritis of the hips 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.

8.  In a December 1999 rating decision, service connection 
was denied for arthritis of the feet and the left great toe.  

9.  Evidence submitted since the December 1999 decision which 
denied service connection for arthritis of the feet is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

10.  Evidence submitted since the December 1999 decision 
which denied service connection for arthritis of the left 
great toe is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The issue of entitlement to a temporary total disability 
rating following surgery on January 16, 2002, based on 
convalescence pursuant to 38 C.F.R. § 4.30, beyond April 30, 
2002, is not in appellate status and the Board therefore does 
not have appellate jurisdiction over that issue.  38 U.S.C.A. 
§§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.204 
(2002).

2.  The June 1997 rating decision which denied service 
connection for traumatic arthritis of the hands, wrists, 
arms, hips; and elbows is final.  38 U.S.C.A. § 7105 (West 
1991).

3.  Osteoarthritis of the hands and elbows was incurred 
during active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (b) (2003).

4.  New and material evidence has not been received since the 
June 1997 decision which denied service connection for 
traumatic arthritis of the wrists; thus, the claim of service 
connection is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (2003).

5.  New and material evidence has not been received since the 
June 1997 decision which denied service connection for 
traumatic arthritis of the arms; thus, the claim of service 
connection is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (2003).

6.  New and material evidence has not been received since the 
June 1997 decision which denied service connection for 
traumatic arthritis of the hips; thus, the claim of service 
connection is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (2003).

7.  The December 1999 rating decision which denied service 
connection for arthritis of the feet and left great toe is 
final.  38 U.S.C.A. § 7105 (West 1991).

8.  New and material evidence has not been received since the 
December 1999 decision which denied service connection for 
arthritis of the feet; thus, the claim of service connection 
is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. § 3.156 (2003).

9.  New and material evidence has been received since the 
December 1999 decision which denied service connection for 
arthritis of the left great toe; thus, the claim of service 
connection is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
claimant was notified of VCAA via a July 2001 letter.  The 
claimant was informed of the duty to notify, the duty to 
assist, to obtain records, and examinations or opinions.  The 
claimant was specifically advised of the type of evidence 
which would establish his claims and he was afforded 
additional time to submit such evidence.  Thus, the claimant 
has been provided notice of what VA was doing to develop the 
claims, notice of what he could do to help his claims and 
notice of how his claims were still deficient.  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after", the 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  Id. at 11.  
Pelegrini further held that the Secretary failed to 
demonstrate that, "lack of such a pre-AOJ [agency of 
original jurisdiction]-decision notice was not prejudicial to 
the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  Id at 
13.  The veteran was provided VCAA notification prior to the 
AOJ's April 2002 decision from which the current appeal is 
derived from.  

Thus, in sum, the veteran was informed of the duty to notify, 
the duty to assist, to obtain records, and examinations or 
opinions.  The veteran was specifically advised of the type 
of evidence that would establish the claims.  Thus, he has 
been provided notice of what VA was doing to develop the 
claims, notice of what he could do to help his claims and 
notice of how his claims were still deficient.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Efforts were made to obtain all pertinent 
records bearing on his claims.  The veteran's private and VA 
medical records have been obtained and he has been examined.  
The evidence satisfies 38 C.F.R. § 3.326.

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the veteran could or 
should obtain has been provided in effect and no additional 
pertinent evidence appears forthcoming.  There is no 
indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the veteran or 
the appellant, and there is no other specific evidence to 
advise him/her to obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  The 
veteran has had sufficient notice of the type of information 
needed to support the claims and the evidence necessary to 
complete the applications.  Therefore, the duty to assist and 
notify as contemplated by applicable provisions, including 
VCAA, has been satisfied with respect to said issues on 
appeal.  As such, the Board finds that the development 
requirements of the VCAA have also been met.  VA has done 
everything reasonably possible to assist the veteran.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 


Temporary Total Rating

In an April 2002 rating decision, the RO denied entitlement 
to a temporary total disability rating following surgery on 
January 16, 2002, based on convalescence pursuant to 38 
C.F.R. § 4.30.  A notice of disagreement was received.  In 
April 2003, a statement of the case was issued.  In the 
statement of the case, the veteran was notified that he had 
been granted a temporary total disability rating following 
surgery on January 16, 2002, based on convalescence pursuant 
to 38 C.F.R. § 4.30.  The temporary total disability rating 
was continued through April 30, 2002.  He was told that this 
was a partial grant of benefits sought on appeal.

In correspondence received in June 2003, the veteran withdrew 
from appellate status the issue of entitlement to a temporary 
total disability rating following surgery on 
January 16, 2002, based on convalescence pursuant to 38 
C.F.R. § 4.30, beyond April 30, 2002.  

The veteran is afforded the right by regulation to withdraw 
his notice of disagreement and/or his substantive appeal if 
he so wishes.  38 C.F.R. § 20.204.  A review of the record 
shows that the veteran withdrew from appellate status the 
issues of entitlement to a temporary total disability rating 
following surgery on January 16, 2002, based on convalescence 
pursuant to 38 C.F.R. § 4.30, beyond April 30, 2002.  As 
such, the veteran withdrew his appeal as to this issue.

Having met the requirements of 38 C.F.R. § 20.204, the 
veteran has effectively withdrawn from appellate status the 
issues of entitlement to a temporary total disability rating 
following surgery on January 16, 2002, based on convalescence 
pursuant to 38 C.F.R. § 4.30, beyond April 30, 2002.  With 
this issue not properly before the Board for appellate 
review, it must be dismissed.  38 U.S.C.A. § 7108.


Background for New and Material Issues

In an April 1985 rating decision, service connection was 
granted for generalized arthritis.  

In December 1996, the veteran was afforded a VA examination 
which included, in pertinent part, x-rays of the hands, 
elbows, forearms, wrists, and hips.  Osteoarthritis was shown 
in the hands and elbows, only.  

In a June 1997 rating decision, service connection was denied 
for traumatic arthritis of the hands, wrists, arms, elbows, 
and hips.  At that time, the evidence of record consisted of 
the service medical records; a February 1985 VA examination 
report; an October 1986 examination report; a December 1996 
examination report; and the veteran's contentions that he 
incurred all claimed arthritic conditions during service.  

In the June 1997 rating decision, the RO determined that the 
veteran did not have a diagnosis of traumatic arthritis of 
the wrists, arms, elbows, and hips, during service or within 
the presumptive period and currently had no diagnosis of 
arthritis of the wrists, arms, elbows, and hips.  The RO 
determined that during service and within the presumptive 
period, the veteran was not diagnosed as having arthritis of 
the hands.  Although there was a post-service diagnosis, 
there was no nexus evidence relating it to service.  

In a December 1999 rating decision, service connection was 
denied for arthritis of the feet and the left great toe.  At 
that time, the evidence of record consisted of the service 
medical records; a February 1985 VA examination report; an 
October 1986 examination report; a December 1996 examination 
report; medical records of Dr. A. F.; medical records of Dr. 
E. R.; an August 1999 QTC examination report; a letter from 
Dr. T. F.; and the veteran's contentions that he incurred 
both claimed arthritic conditions during service.  

In the December 1999 rating decision, the RO determined that 
the veteran was not diagnosed with arthritis of the feet or 
left great toe during service or within the presumptive 
period and currently had no diagnosis of arthritis of the 
feet or left great toe.  

Subsequently, additional evidence has been added to the 
claims file which consists of February 2000 and June 2001 
letters of Dr. T. F., as well as medical records from that 
physician; medical records of Dr. S. M.; medical records of 
Antelope Valley Neuroscience Medical Group; medical records 
of Dr. A. F.; an August 2001 QTC examination report; medical 
records of Dr. S. B.; medical records of Dr. E. R.; medical 
records of Dr. M. W.; a May 2002 QTC examination report; 
medical records of Regional Valley Surgical Center; and the 
veteran's contentions that he incurred all claimed arthritic 
conditions during service.  



Analysis

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001. See 38 C.F.R. § 3.156(a).)  The veteran's 
current applications to reopen the claims of service 
connection, were received prior to that date.  


Hands and Elbows

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, 
there was no evidence that the veteran had traumatic 
arthritis during service or within the presumptive period, or 
that post-service diagnosis of arthritis of the hands was 
related to service.  The June 1997 RO decision is final.  38 
U.S.C.A. § 7105.  

Since the prior final decision, evidence has been added to 
the claims file.  However, this evidence is not new and 
material.  It does not include evidence which shows that the 
veteran had traumatic arthritis during service or within the 
presumptive period, or that there is any post-service 
diagnosis of traumatic arthritis of the hands or elbows.  In 
essence, the evidence is cumulative.  

However, there is a new theory of entitlement.  Service 
connection was granted for a generalized arthritic process in 
an April 1985 rating decision.  Diagnostic Code 5003 was 
employed and there were no words limiting the "degenerative 
arthritis of the cervical and lumbosacral spine" to a 
traumatic event.  In fact, traumatic arthritis was not 
diagnosed.  In the June 1997 rating decision, the RO 
determined that the grant of service connection was for 
traumatic arthritis and Diagnostic Code 5010 was used.  
Whether this was proper need not be addressed since 
Diagnostic Code 5003 reappeared on an April 2003 rating 
decision.

VA regulations provide that with chronic disease shown as 
such in service (or within the presumptive period under § 
3.307) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  Although the 
AOJ has stated that the veteran has traumatic arthritis of 
the hands, there is no support for the diagnosis.  In 
essence, the arthritis of the hands and elbows, as diagnosed 
in December 1996 x-rays, is a subsequent manifestation of the 
already service-connected generalized arthritis.  The 
diagnosis was osteoarthritis.  Although the VA examiner in 
December 1996 stated that the veteran did not have 
osteoarthritis of the elbow, the December 1996 VA examination 
report x-rays clearly show that osteoarthritis of the elbows 
was shown on x-rays.  

When a provision of law or regulation creates a new basis of 
entitlement to benefits, an applicant's claim of entitlement 
under such law or regulation is a claim separate and distinct 
from a claim previously and finally denied.  Spencer v. 
Brown, 4 Vet. App. 283, 288-89 (1993).  In this case, 
38 C.F.R. § 3.303(b) establishes a new theory of entitlement.  
Therefore, this is a new claim of service connection for 
generalized or osteoarthritis of the hands and elbows, 
separate and distinct from the claim of service connection 
for traumatic arthritis of the hands and elbows.  See Vaughn 
v. Gober, 14 Vet. App. 92 (2000).  

As noted, the AOJ granted service connection for generalized 
arthritis in the 1985 rating decision and recently 
reinstituted the grant.  The Board finds that the diagnoses 
of osteoarthritis of the hands and elbows is consistent with 
the prior diagnosis of generalized arthritis.  It is part of 
a generalized arthritic process, and, as such, service 
connection is warranted for osteoarthritis of the hands and 
elbows as it is a manifestation of a service-connected 
disease process.  Nothing in the record establishes a clear 
intercurrent cause.

At this juncture, the Board notes that this new theory of 
entitlement applies only to the matter of service connection 
for the hands and elbow as the diagnosis of osteoarthritis 
was limited to the hands and elbows and was not shown for the 
wrist, arms, and hips.  


Wrists

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
veteran did not have a diagnosis of traumatic arthritis of 
the wrists during service or within the presumptive period 
and currently had no diagnosis of arthritis of the wrists.  
The June 1997 RO decision is final.  38 U.S.C.A. § 7105.  

Since the prior final decision, evidence has been added to 
the claims file.  However, this evidence is not new and 
material.  It does not include evidence which shows that the 
veteran had arthritis of the wrists during service, within 
the presumptive period, or at the current time.  In essence, 
the added evidence is cumulative.  

Thus, the veteran has not submitted any competent evidence 
that shows that cures the prior evidentiary defects.  
Accordingly, the Board finds that the additional evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156.  
Stated differently, the veteran has not submitted new and 
material evidence.  Accordingly, the Board concludes that new 
and material evidence has not been submitted since the RO's 
June 1997 decision, thus, the claim of entitlement to service 
connection for arthritis of the wrists is not reopened.


Arms

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
veteran did not have a diagnosis of traumatic arthritis of 
the arms during service or within the presumptive period and 
currently had no diagnosis of arthritis of the arms.  The 
June 1997 RO decision is final.  38 U.S.C.A. § 7105.  

Since the prior final decision, evidence has been added to 
the claims file.  However, this evidence is not new and 
material.  It does not include evidence which shows that the 
veteran had arthritis of the arms during service, within the 
presumptive period, or at the current time.  The added 
evidence is cumulative.

Thus, the veteran has not submitted any competent evidence 
that shows that cures the prior evidentiary defects.  
Accordingly, the Board finds that the additional evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156.  
Stated differently, the veteran has not submitted new and 
material evidence.  Accordingly, the Board concludes that new 
and material evidence has not been submitted since the RO's 
June 1997 decision, thus, the claim of entitlement to service 
connection for arthritis of the arms is not reopened.


Hips

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
veteran did not have a diagnosis of traumatic arthritis of 
the hips during service or within the presumptive period and 
currently had no diagnosis of arthritis of the hips.  The 
June 1997 RO decision is final.  38 U.S.C.A. § 7105.  

Since the prior final decision, evidence has been added to 
the claims file.  However, this evidence is not new and 
material.  It does not include evidence which shows that the 
veteran had arthritis of the hips during service, within the 
presumptive period, or at the current time.  The added 
evidence is cumulative.

Thus, the veteran has not submitted any competent evidence 
that shows that cures the prior evidentiary defects.  
Accordingly, the Board finds that the additional evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156.  
Stated differently, the veteran has not submitted new and 
material evidence.  Accordingly, the Board concludes that new 
and material evidence has not been submitted since the RO's 
June 1997 decision, thus, the claim of entitlement to service 
connection for arthritis of the hips is not reopened.


Feet

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
veteran did not have a diagnosis of arthritis of the feet 
during service or within the presumptive period and currently 
had no diagnosis of arthritis of the feet.  The December 1999 
RO decision is final.  38 U.S.C.A. § 7105.  

Since the prior final decision, evidence has been added to 
the claims file.  However, this evidence is not new and 
material.  It does not include evidence which shows that the 
veteran currently has arthritis of the feet.  The added 
evidence is cumulative.

Thus, the veteran has not submitted any competent evidence 
that shows that cures the prior evidentiary defects.  
Accordingly, the Board finds that the additional evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156.  
Stated differently, the veteran has not submitted new and 
material evidence.  Accordingly, the Board concludes that new 
and material evidence has not been submitted since the RO's 
December 1999 decision, thus, the claim of entitlement to 
service connection for arthritis of the feet is not reopened.


Left Great Toe

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
veteran did not have a diagnosis of arthritis of the left 
great toe during service or within the presumptive period and 
currently had no diagnosis of arthritis of the left great 
toe.  The December 1999 RO decision is final.  38 U.S.C.A. § 
7105.  

Since the prior final decision, evidence has been added to 
the claims file.  This evidence is new and material because 
it includes evidence which shows that the veteran currently 
has arthritis of the left great toe.  Within Dr. A. F.'s 
records is an August 1995 diagnosis of arthritis of the left 
great toe.  This current diagnosis is a fact, not previously 
established.  Based on the reason for the prior denial, the 
added evidence is new and material.  

Thus, the veteran has submitted competent evidence that cures 
a prior evidentiary defect.  Accordingly, the Board finds 
that the additional evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156.  Stated differently, the veteran 
has submitted new and material evidence.  Accordingly, the 
Board concludes that new and material evidence has been 
submitted since the RO's December 1999 decision, thus, the 
claim of entitlement to service connection for arthritis of 
the left great toe is reopened.




ORDER

The appeal as to the issue of entitlement to a temporary 
total disability rating following surgery on 
January 16, 2002, based on convalescence pursuant to 38 
C.F.R. § 4.30, beyond April 30, 2002, is dismissed.

Service connection for osteoarthritis of the hands and elbows 
is granted.  

The application to reopen the claim of service connection for 
traumatic arthritis of the wrists is denied.

The application to reopen the claim of service connection for 
traumatic arthritis of the arms is denied.

The application to reopen the claim of service connection for 
traumatic arthritis of the hips is denied.

The application to reopen the claim of service connection for 
arthritis of the feet is denied.

The application to reopen the claim of service connection for 
arthritis of the left great toe is granted.


REMAND

The veteran has not been sent a VCAA letter with regard to 
the issues of whether new and material evidence has been 
received to reopen the claims of service connection for 
carpal tunnel syndrome, renal cysts, a heart disability to 
include hypertension, and entitlement to an increased rating 
for limitation of motion of the cervical spine.  The AOJ 
should ensure that the current directives of VCAA have been 
followed.  Disabled Am. Veterans v. Sec'y. of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

With regard to the claim of a higher rating for entitlement 
to an increased rating for limitation of motion of the 
cervical spine, VA's rating criteria pertaining to the spine 
was recently revised, effective September 26, 2003, which 
provides a General Rating Formula for Diseases and Injuries 
of the Spine.  The veteran has been notified of the 
revisions, but he has not been examined in conjunction with 
the revisions.  Since this case is being remanded, he should 
be so examined.  

The Board has reopened the claims of entitlement to service 
connection for arthritis of the left great toe.  The veteran 
should be examined and the examiner should opine if current 
diagnosis of arthritis is part of a generalized arthritic 
process.  

The veteran is hereby informed that if there is evidence 
supporting the issues on appeal, he must submit that evidence 
to VA.  Accordingly, this matter is REMANDED for the 
following actions:

1.  The veteran is informed that he must 
report for the VA examinations.  If he 
fails to report without good cause, the 
claim(s) shall be denied.  The serves as 
notice of 38 C.F.R. § 3.655.  

2.  The VBA AMC should send the veteran 
an appropriate letter to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 with regard 
to the issues remaining on appeal.  

3.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of the 
veteran's cervical spine disorder.  All 
indicated tests should be completed.  The 
examination should be performed 
consistent with VA's new rating criteria 
pertaining to the spine, effective 
September 26, 2003, General Rating 
Formula for Diseases and Injuries of the 
Spine.

4.  The veteran should be afforded a VA 
examination of the left great toe.  All 
positive and negative findings must be 
reported.  The examiner confirm the 
presence of arthritis and determine 
whether the arthritis is traumatic or 
generalized.  


If upon completion of the requested actions, any claim 
remains denied, the case should be returned after compliance 
with requisite appellate procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



